Citation Nr: 0411031	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-17 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a left shoulder 
dislocation.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from December 1993 to August 
2001.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefit sought on appeal.


FINDING OF FACT

The veteran does not have a disorder of the left shoulder. 


CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The United States Court of Appeals for Veterans Claims (Court) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The VCAA was enacted in November 2000.

In the present case, the Board notes that a substantially complete 
application was received in September 2001.  In January 2002, 
prior to its adjudication of this claim, the AOJ provided notice 
to the claimant regarding the VA's duty to assist.  Specifically, 
the AOJ notified the claimant of information and evidence 
necessary to substantiate the claim; information and evidence that 
VA would seek to provide; and information and evidence that the 
claimant was expected to provide.  While the veteran was not 
instructed to "submit any evidence in his possession that pertains 
to the claim," he was advised to provide VA with any treatment 
records in his possession in support of his claim.  Thus, the 
Board finds that the content and timing of the January 2002 notice 
comport with the requirements of § 5103(a) and § 3.159(b).


Service Connection

Applicable law provides that service connection will be granted if 
it is shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in the line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in the active military, naval or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  38 
C.F.R. 
§ 3.303(b).  Generally to prove service connection the record must 
contain: 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of an in-
service occurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 3 Vet. App. 341, 346 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service medical records disclose the veteran was seen in August 
2000 following an injury in which the left shoulder was dislocated 
after being struck by a heavy barge.  The veteran's injury was 
treated and the dislocation was reduced in the field.  The veteran 
denied any previous injury or trauma.  Physical examination was 
unremarkable, and showed full range of motion and strength of the 
left upper extremity.  An assessment of "possible dislocation 
verses left shoulder strain" was indicated.  X-ray studies 
conducted on follow-up examination the next day revealed no 
evidence of bony abnormalities and the assessment was left 
shoulder dislocation.   The veteran underwent physical therapy for 
the left shoulder in August and October 2000.  The remainder of 
the service medical records are negative for complaints, 
treatment, or diagnosis relative to the left shoulder.  

On separation examination in May 2001, the veteran reported a 
history of "painful or trick shoulder or elbow."  Specifically, 
the veteran reported he dislocated his shoulder and experienced 
occasional pain associated with the shoulder.  The upper 
extremities were evaluated as normal on physical examination, with 
no defect or abnormality detected.  In conjunction with this 
examination, the veteran was referred for surgical consultation 
and evaluation of his reported complaints.  In the context of this 
evaluation, it was noted that the veteran reported occasional pain 
and mild decreased strength of the shoulder.  No objective 
findings or diagnostic impression was indicated. 

The veteran underwent VA examination in August 2002.  He reported 
a history of injury to the left shoulder during service and 
continued symptomatology of pain, limited mobility, and decreased 
strength since that time.  The examiner found no evidence of 
pathology involving the left shoulder on examination.  X-ray 
studies of the left shoulder were negative for any abnormalities.  

Where there is no current medical diagnosis of a claimed disorder, 
there is no disability for which to grant service connection.  
Brammer v. Derwinski, 3 Vet. App 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The claim therefore must 
be denied on the merits.  In the absence of any evidence that the 
veteran has a current disability, service connection cannot be 
granted.

The Board further acknowledges that the veteran, in lay statements 
received in support of the claim, recounts he sustained an injury 
to the left shoulder during service, and currently experiences 
residual impairment which adversely impacts upon his activities of 
daily living.  Nevertheless, the objective medical evidence does 
not establish that a left shoulder disorder is clinically extant.  

The United States Court of Appeals for Veterans Claims (Court) has 
clearly stated that where, as in this case, the determinative 
issue is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training or experience are 
competent to provide evidence on the issue.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
494-95 (1991).  Since the record does not show that the veteran 
possesses the medical training and expertise necessary to render 
an opinion as to either the cause or diagnosis pertaining to a 
left shoulder disorder, his lay statements cannot serve as a 
sufficient predicate upon which to establish service connection.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).

Accordingly, since there is not an approximate balance of positive 
and negative evidence on the relevant question presented, there is 
no benefit of the doubt which can be resolved in the veteran's 
favor.  Therefore, service connection for a left shoulder disorder 
is not warranted.


ORDER

Service connection for a left shoulder disorder is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



